Name: Council Regulation (EEC) No 1453/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal
 Type: Regulation
 Subject Matter: plant product;  accounting;  prices;  beverages and sugar
 Date Published: nan

 No L 133/6 Official Journal of the European Communities 21.5.86 COUNCIL REGULATION (EEC) No 1453/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal Whereas Regulation (EEC) No 1452/ 86 fixed the basic price for beet at 40,89 ECU per tonne ; whereas Article 5 (2) of Regulation (EEC) No 1785/81 provides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68 % of the said basic price ; Whereas Article 14 (2) of Regulation (EEC) No 1785/ 81 provides that the threshold price for white sugar shall be equal to the target price , plus costs , calculated at a flat rate , of transport from the Community area having the largest surplus to the most distant deficit consumption area in the Community, plus a flat-rate amount which takes into account the storage levy ; whereas , given the state of supplies within the Community, account should be taken of transport charges between the departments of northern France and Palermo ; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Por ­ tugal, and in particular Article 89 ( 1 ) and Article 234 (2) thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (*), as last amended by Regulation (EEC) No 934/86 (2), and in particular Article 3 (5), Article 5 (5), Article 8 (4) and Article 14 (5) thereof, Having regard to the proposal from the Commission (3), Whereas Council Regulation (EEC) No 1452/ 86 of 13 May 1986 fixing, for the 1986/ 87 marketing year, cer ­ tain sugar prices and the standard quality of beet (4), fixed the intervention price for white sugar at 54,18 ECU per 100 kilograms ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1785/ 81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas ; whereas , for such fixing, it is appropriate that account be taken of the regional variations which, given a normal harvest and free movement of sugar, might be expected to occur in the price of sugar under natural conditions of price for ­ mation on the market ; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy, Ireland and the United Kingdom ; Whereas Article 3 (5 ) of Regulation (EEC) No 1785/ 81 provides that an intervention price for raw sugar shall be fixed ; whereas such price should be established on the basis of the intervention price for white sugar ; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales of molasses may reach the level of receipts of undertakings taken into account in the fixing of basic prices for beet ; Whereas Article 5 of Regulation (EEC) No 1358 /77 ( 5) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight, taking account of financing, insurance and specific storage costs ; Whereas , when fixing the prices to be applied in Spain and Portugal , the prices fixed for those Member States for the period from 1 March to 30 June 1986 should be aligned with the common prices in accordance with Articles 70 and 238 of the Act of Accession ; Whereas intervention prices for white sugar and beet prices in Spain and Portugal are fixed by specific provisions , ( ») OJ No L 177, 1 . 7 . 1981 , p. 4 . O OJ No L 87, 2 . 4 . 1986, p. 1 . O OJ No C 85 , 14 . 4 . 1986, p. 10 . (4) See page 4 of this Official Journal . (s) OJ No L 156, 25 . 6 . 1977 , p. 4 . 21.5.86 Official Journal of the European Communities No L 133/7 HAS ADOPTED THIS REGULATION : Article 1 For the deficit areas of the Community other than Por ­ tugal, the derived intervention price for white sugar shall be fixed , per 100 kilograms, at : (a) 55,39 ECU for all the areas in the United Kingdom ; (b) 55,39 ECU for all the areas in Ireland ; (c) 56,12 ECU for all the areas in Italy. Article 2 The intervention price for 100 kilograms of raw sugar shall be 44,92 ECU. Article 3 1 . The minimum price for A beet applicable in the Community with the exception of Spain and Portugal shall be 40,07 ECU per tonne . 2 . Without prejudice to the application of Article 28 of Regulation (EEC) No 1785/ 81 the minimum price for B beet applicable in the Community with the exception of Spain and Portugal shall be 27,81 ECU per tonne . Article 4 1 . The sugar prices to be applied in Spain and Por ­ tugal shall be as follows : Spain : (a) the intervention price for white sugar shall be 62,78 ECU per 100 kilograms ; (b) the prices for beet shall be :  47,98 ECU per tonne for the basic price,  47,16 ECU per tonne for the minimum price for A beet,  34,90 ECU per tonne for the minimum price for B beet, subject to the application of Article 28 of Regulation (EEC) No 1785/ 81 ; Portugal : (a) the intervention price for white sugar shall be 50,12 ECU per 100 kilograms ; (b) the prices for beet shall be :  43,72 ECU per tonne for the basic price,  42,90 ECU per tonne for the minimum price for A beet,  30,64 ECU per tonne for the minimum price for B beet, subject to the application of Article 28 of Regulation (EEC) No 1785 / 81 . 2 . The beet prices referred to in paragraph 1 shall be for delivery at the collection centre and shall apply to beet of standard quality as defined in Article 3 of Regu ­ lation (EEC) No 1452/ 86 . Article 5 The threshold price shall be : (a) 67,03 ECU per 100 kilograms of white sugar ; (b) 57,40 ECU per 100 kilograms of raw sugar ; (c) 6,90 ECU per 100 kilograms of molasses . Article 6 The amount of the reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81 shall be 0,53 ECU per month per 100 kilograms of white sugar. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the 1986/87 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN